Brown, C. J.
It is the right of the Court, iu the exercise of a sound discretion during the trial of a cause, to propound to counsel on either side any question he may think proper or pertinent to the case.
1. When a party has given up the management of his case to his counsel, and is on the stand, testifying as a witness, and a question is propounded by the opposing counsel, to which his counsel objects as illegal, but he expresses his willingness to answer, it is not error in the Court, if the question propounded be illegal, to sustain the objection, and refuse to allow the answer to be given in evidence to the jury-
2. When one of the items in plaintiff’s account, is for money paid by plaintiff to a railroad company, for the use of defendant, and plaintiff tenders a receipt from the agent of the company, signed as agent, showing the payment, which is objected to, because it is not in proof that the person signing the receipt, is, in fact, agent, or that it is in his handwriting, and the Court overrules the objection, and allows the receipt to be read in evidence, and the defendant, in his testimony, afterwards admits that plaintiff, did pay for him, to the railroad company, the precise amount mentioned in the receipt, the admission of the receipt in evidence is no ground for a new trial.
3. When two items in the account are for money paid by plaintiff, for the use of defendant, at his request, and plaintiff offers in evidence the receipts of the person to whom the money was paid, which are ruled out because they are not stamped, and the defendant admits, in his testimony, that plaintiff paid for him, to each of said persons, the amount specified in the receipt, but swears that he paid back to plaintiff the money which he paid to one of them, which the plaintiff, in his testimony, denies, and the receipts are permitted, by the Judge, to be carried, by the jury, to their room, with the other papers in the case, to which defendant’s counsel afterwards states, in his place, he objected, and one *125of the jurors afterwards swears that he heard defendant’s counsel say something about the papers going to the jury, but cannot state what he said, and does not state that the jury either read or considered the receipts, and neither the Judge nor opposing counsel have any recollection that such objection was made. Held: that the fact that the jury carried out the receipts under these circumstances, is no sufficient cause for a new trial.
The foregoing written decision, made by the Court during the session, is sufficient to a clear understanding of the rulings in this-case, and I do not deem it necessary to enlarge.
4. The evidence was in conflict, and it was the province of the jury to weigh it, and determine upon its credibility. No rule of law was violated on the trial to the injury of the plaintiff in error.
Judgment affirmed.